Citation Nr: 1745460	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-43 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 40 percent for cervical spine disability.  

3.  Entitlement to an initial rating in excess of 30 percent for radiculopathy right upper extremity.  

4.  Entitlement to an initial rating in excess of 40 percent for radiculopathy left upper extremity.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1988 to June 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for a cervical spine disability, radiculopathy of the right and left upper extremities.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  This case was previously before the Board in January 2016 when, in part, it was remanded for additional development. 

At the July 2015 video conference hearing, the Veteran testified that he would be satisfied with a grant of service connection for any psychiatric disorder.  The matter has been characterized accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current diagnosis of PTSD is not shown.  
2.  Persistent depressive disorder or any other psychiatric disorder other than PTSD was not manifested in service or in his first post-service year, is not shown to be otherwise causally or etiologically related to service, including as secondary to service-connected disabilities.  

3.  At no time during the appeal period is the Veteran's service-connected cervical spine disability shown to have been manifested by unfavorable ankylosis of the entire spine; separately ratable neurological symptoms (other than the separately rated bilateral upper extremity radiculopathy) are not shown.  

4.  At no time during the appeal period has the Veteran's service-connected radiculopathy right upper extremity been manifested by more than moderate incomplete paralysis.  

5.  At no time during the appeal period has the Veteran's service-connected radiculopathy left upper extremity been manifested by more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.125 (2016).  

2.  An initial rating in excess of 40 percent for cervical spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2016).  

3.  An initial rating in excess of 30 percent for radiculopathy right upper extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.124a, Diagnostic Code 8513 (2016).  

4.  An initial rating in excess of 40 percent for radiculopathy left upper extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.124a, Diagnostic Code 8513 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim - Variously Diagnosed Psychiatric Disorder

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304 (f)(1).  

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD, as directly related to service and a stressor therein, or alternatively, as secondary to his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, the Veteran contends that during active service, in approximately January 1990, he witnessed a fellow service-member and friend committed suicide while aboard the USS Wichita.  See, e.g., July 2015 video conference hearing.  

The Veteran's service treatment records are silent for any complaints, treatment, findings, or diagnoses for any psychiatric disorder.  On May 1992 service separation report of medical examination, psychiatric evaluation of the Veteran was normal, and on service separation report of medical history, the Veteran denied having, or having had depression or excessive worry, or nervous trouble of any sort.  

As referenced above, the threshold criteria for establishing service connection for any disability, to include PTSD, is evidence of a current diagnosis of the claimed condition.  However, in the instant case, the evidence fails to reflect that the Veteran has or has had PTSD during the pendency of this appeal. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent evidence of a current disability, there can be no valid claim).  In this regard, the Board acknowledges that the evidence includes an undated letter from A.M., DO, received in May 2015, stating the Veteran suffers from PTSD.  Inasmuch as A.M., DO provided no reasoning to support the diagnosis of PTSD, and there is no evidence corroborating the Veteran's reported stressor event in service (i.e., the suicide of a friend and service-member with the last name "Patrick" in approximately January 1990 aboard the U.S.S. Wichita), the Board finds the diagnosis of PTSD by A.M., DO, and any opinions relating to PTSD therein to be of no probative value.  See April 2016 U.S.S. Wichita deck logs from 1989 through 1992 (showing no mention of any suicides, while also noting burial sea services in March and October 1991, but listing no one with the last name (or first name) "Patrick"); cf. January 2017 VA examination (finding the Veteran did not meet the criteria for PTSD under DSM-5 criteria, explaining in detail the criteria that were not met).  

The question then turns to whether the Veteran has a diagnosed psychiatric disorder, other than PTSD, that was incurred in or aggravated by service.  In this regard, the record shows diagnoses of multiple psychiatric disorders, including persistent depressive disorder and opioid use disorder.  See January 2017 VA examination.  There is no evidence that the Veteran was treated for a psychiatric disorder or symptomatology during service.  Moreover, there is no clinical evidence of any treatment or other psychiatric complaints until 2002, when it was noted the Veteran was currently taking Zoloft for depression.  See August 2002 private treatment record; see also October 1999 ROTC report of medical examination (finding psychiatric evaluation of the Veteran was normal); October 1999 ROTC report of medical history (denying having, or having had, depression or excessive worry, or nervous trouble of any sort).  

There are no competent opinions of record indicating that the Veteran has a psychiatric disorder that is related to service.  In this regard, the Board acknowledges the undated letter from A.M., DO, received in May 2015, stating the Veteran suffered from anxiety, depression, and bipolar disorder, which were opined to have begun during the Veteran's military service.  Notably, the examiner made no mention of the Veteran's service treatment records, or referenced to any evidence in support of the opinion provided, and it is unclear if A.M., DO's opinion was based on accurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  In addition, due to the conclusory nature of the A.M., DO opinion, the Board finds that the opinion is not entitled to any weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

In addition, while the Veteran has made statements to the effect that his psychiatric disorder is related to service, whether he has a psychiatric disorder caused or aggravated by his active service is a complex medical question beyond the capabilities of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements regarding the etiology of his psychiatric disorder are therefore afforded no probative value.  

The only competent medical opinion of record is that provided in a January 2017 VA examination.  The examiner opined that the Veteran's diagnosed persistent depressive disorder and opioid use disorder less likely than not had their onset in service, noting the Veteran denied seeking any mental health treatment until 1999 (seven years after his separation from service).  Inasmuch as this opinion was provided by a medical expert competent to provide an opinion on the etiology of the Veteran's psychiatric disorder, was based on a review of the Veteran's claims file and examination of the Veteran, the Board finds the opinion to be competent and persuasive.  

The Veteran's final theory of entitlement is that his psychiatric disorder is secondary to his service-connected disabilities.  A January 2017 VA examiner opined that the Veteran's psychiatric disorder was not caused, or aggravated, by his service-connected disabilities, to include the aggregate impact of the conditions to include the pain and functional impact of the service-connected disabilities.  The Board finds the January 2017 opinion to be persuasive as it was provided by a medical expert competent to provide such opinion, and was based on a review of the Veteran's claims file.  Moreover, there are no competent medical opinions to the contrary.  To the extent the Veteran contends that his psychiatric disorder is secondary to his service-connected disabilities, he is not competent to provide such etiology.  See Jandreau, 492 F.3d at 1377.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is related to his service-connected disabilities.  

The weight of the competent evidence demonstrates that the Veteran's psychiatric disorder is not related to his active service, and is not secondary to his service-connected disabilities.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Spine Disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  
Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code. (2) For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion in the regulation.  (5) Unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine, is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  
The Veteran contends that he is entitled to an initial rating in excess of 40 percent for his cervical spine disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the outset, the Board notes that the Veteran's cervical spine disability is rated under Diagnostic Code 5243 (for intervertebral disc syndrome).  Intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (combined ratings table).  38 C.F.R. § 4.71a.  

In this case, the Veteran is rated 40 percent disabling for his left upper extremity radiculopathy, and 30 percent disabling for his right upper extremity radiculopathy, for a combined 64 percent disability rating.  See 38 C.F.R. §§ 4.25, 4.26.  In combination with the currently assigned 40 percent rating for the Veteran's cervical spine disability, the Veteran has a combined 80 percent disability rating based on his service-connected cervical spine disability and associated right and left upper extremity radiculopathy.  Therefore, in order for the Veteran to warrant a rating in excess of 40 percent for his cervical spine disability, the disability must be rated under the General Rating Formula for Disease and Injuries of the Spine, as providing an increased (maximum) rating of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would result in, at most, a combined 60 percent disability rating based on his service-connected cervical spine disability and associated right and left upper extremity radiculopathy.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (instructing to evaluate under whichever method results in the higher evaluation when all disabilities are combined under § 4.25).  Consequently, the Board's analysis of this case will not further consider evaluating the cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as such is of no benefit to the Veteran.  See January 2017 VA neck conditions examination (finding the Veteran's cervical spine disability has been manifested by incapacitating episodes having a total duration of at least 6 weeks in the past 12 months).  
As the Veteran's cervical spine disability is rated 40 percent, such rating is the highest available for limitation of range of motion.  Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating in excess of 40 percent require unfavorable ankylosis of the entire spine.  [While the criteria for a 50 percent rating require unfavorable ankylosis of the entire thoracolumbar spine, inasmuch as the Veteran is not service-connected for his thoracolumbar spine, such criteria has no bearing in the Veteran's case.]  There is no objective medical evidence showing ankylosis of the Veteran's spine.  See, e.g., September 2013, January 2017 VA neck conditions examinations.  Hence, a rating in excess of 40 percent is not warranted at any time during the appeal period. 

The Board also notes that as 40 percent is the highest schedular rating for limitation of motion of the spine, the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not for application.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given the Veteran is receiving the maximum rating based on limitation of motion of the cervical spine, and a higher rating requires unfavorable ankylosis of the entire spine, there is no prejudice in any VA examination failing to comply with § 4.59 as interpreted in Correia.  

In summary, throughout the entire appeal period, there is no evidence to support a finding the Veteran's cervical spine disability warrants a rating in excess of 40 percent.  In addition, there is no evidence of, other than the already separately rated radiculopathy of the right and left upper extremities, any associated objective neurologic abnormalities.  



Radiculopathy Right and Left Upper Extremities

The Veteran's radiculopathy of the upper extremities is rated under Diagnostic Code 8513.  Moderate incomplete paralysis warrants a 40 percent rating for the major (dominant) extremity, and 30 percent for the minor (non-dominant) extremity.  Severe incomplete paralysis warrants a 70 percent rating for the major extremity, and 60 percent for the minor extremity.  Complete paralysis warrants a 90 percent rating for the major extremity, and 80 percent for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Veteran contends that he is entitled to an initial increased rating for radiculopathy of his left upper extremity (40 percent) and of his right upper extremity (30 percent).  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the outset, the Board notes that the Veteran's right and left upper extremities have not been manifested by muscle atrophy or complete paralysis at any point during the appeal period.  Therefore, entitlement to ratings of 90 and 80 percent for complete paralysis under Diagnostic Code 8513 are not warranted.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's right and/or left upper extremity radiculopathy warrant increased ratings in excess of the currently assigned 30 and 40 percent ratings, respectively.  On both September 2013 and January 2017 VA examination, muscle strength testing of the upper extremities was normal (5/5).  In addition, reflex examination of the upper extremities was normal (2+), and sensory examination of the upper extremities was normal.  On both examinations, it was noted that the Veteran did not experience constant pain or numbness, but did experience bilateral moderate intermittent pain, and paresthesias and/or dysesthesias, of the right and left upper extremity.  And on both examinations, the examiners characterized the Veteran's right and left upper extremity radiculopathy to be moderate in severity.  Inasmuch as the Veteran's symptomatology has been consistent throughout the appeal period, and there is no evidence to indicate the right and left upper extremity radiculopathy were more than moderate in severity, the Board finds that the preponderance of the evidence is against a finding the Veteran's disabilities warrant ratings in excess of 40 percent (left upper extremity) or 30 percent (right upper extremity).  

In summary, the relevant evidence of record shows that the Veteran's right and left upper extremity radiculopathy symptomatology were no worse than moderate in severity during the appeal period.  Thus, the Board finds that a rating in excess of 40 percent for left upper extremity radiculopathy, and in excess of 30 percent for right upper extremity radiculopathy, is not warranted.  


ORDER

Service connection for a variously diagnosed psychiatric disorder, to include PTSD, is denied.  

An initial rating in excess of 40 percent for cervical spine disability is denied.  

An initial rating in excess of 30 percent for radiculopathy right upper extremity is denied.  

An initial rating in excess of 40 percent for radiculopathy left upper extremity is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


